Irving, J.,
delivered the opinion of the Court.
The question presented hy this appeal is no longer open.. It is settled by Weiskittle’s Case, 58 Md., 155. That case presented the identical question now raised, whether since the constitutional amendment of 1814, a party suggesting-he could not have a fair trial in the Court wherein his case is pending, has the right to elect that it shall he sent to some other Court in a different circuit. It was there decided that not only did the amendment take the place of' the 8th section of Article 4 of the Constitution of 1861, which did give such right, hut that it also abrogated the Act of 1868, chapter 180, in so far as it recognized any such right. The contention that the Revised Code of 1818-hy reproducing the Act of 1868 without excluding that provision respecting such right of election, restores such right notwithstanding the clear intention of the constitutional amendment, that such right shall not exist, is wholly untenable. By adopting the Revised Code as a convenient compilation of the statute law, and making it. evidence of what the law is, the Legislature have not made any change in the law existing at the time of its adoption as such compilation; and in so far as it erroneously states the law as it is found in the Code, or the statutes adopted since, the Code and statutes remain the best evidence of what the law is, and the Revised 'Code of 1818 must yield, to them respectively, when in conflict with them. The discretion which is confided to the Courts, hy the constitutional amendment as to where a case shall he taken when removed cannot he impaired or controlled by statute.

Order affirmed, and cause remanded.